In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Suffolk County (Bivona, J.), entered May 5, 2011, which, after a nonjury trial, inter alia, awarded him only supervised visitation with the parties’ child and awarded the plaintiff an attorney’s fee in the sum of $60,000.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court’s determination that the defendant’s visitation with the parties’ child should be supervised is supported by a sound and substantial basis in the record (see Matter of Anwar v Sani, 78 AD3d 827, 828 [2010]; Matter of Roldan v Nieves, 76 AD3d 634, 635 [2010]; Matter of Custer v Slater, 2 AD3d 1227, 1228 [2003]).
The Supreme Court providently exercised its discretion in awarding the plaintiff an attorney’s fee in the sum of $60,000 (see Domestic Relations Law § 237 [a]; Anderson v Anderson, 50 AD3d 610, 611 [2008]).
The defendant’s remaining contentions are without merit. Angiolillo, J.P, Dickerson, Leventhal and Miller, JJ., concur.